Citation Nr: 1012862	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  06-10 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disability, to include depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to January 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which denied the benefits sought on 
appeal.

The Veteran filed a claim of entitlement to service 
connection for depression.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a claim 
for service connection for one psychiatric disability 
encompasses all psychiatric disabilities, regardless of how 
diagnosed. Clemons v. Shinseki, 23 Vet. App. 1 (2009). The 
Board construes the Veteran's claim for depression as 
encompassing entitlement to service connection for an 
acquired psychiatric disability regardless of the precise 
diagnosis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The record shows the Veteran is in receipt of Social 
Security Administration (SSA) supplemental security income 
(SSI) benefits.  E-mail communications associated with the 
file indicate the RO contacted SSA in February 2006 
concerning the Veteran's records.  A response e-mail from 
SSA notified the RO that SSI disability benefits records 
were located in the District Office in Buffalo.  The record 
does not show that the records were requested from that 
office.

Complete copies of the medical records upon which any 
disability decision was based, as well as any agency 
decision with the associated List of Exhibits, have not been 
made part of the claims file.  VA's duty to assist extends 
to obtaining records from the Social Security Administration 
and continues until the records are obtained or it is 
reasonably certain that they do not exist.  38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(c)(2).

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and 
symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

The evidence of a link between current disability and 
service must be competent. Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003). The threshold for finding a link between 
current disability and service is low. Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. 
at 83. The Veteran's reports of a continuity of 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service. McLendon, 
20 Vet. App. at 83.

The Veteran has a currently diagnosed psychiatric 
disability, namely major depression, as shown by VA 
treatment records and a statement from a VA physician dated 
in March 2007.  The VA physician also noted that the Veteran 
reported that he experienced similar symptoms in service and 
that they had recurred periodically since then.  Service 
department records show that he was discharged for what was 
described as unsuitability, apathy,  and defective attitude.  
Significantly, the VA physician has noted that the current 
symptoms of the psychiatric disability include poor 
motivation and low energy.  The VA physician did not provide 
an opinion as to whether the current psychiatric disability 
is related to the findings in service or is otherwise 
related to service.  Such an opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's 
SSA disability file, including any 
pertinent claim for benefits, the SSA 
decision, any List of Exhibits associated 
with the decision and copies of all of the 
medical records upon which any decision 
concerning the Veteran's entitlement to 
benefits was based. If a negative response 
if received from Social Security, a formal 
unavailability memorandum must be 
associated with the claims file.

2.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
nature and etiology of the Veteran's 
current psychiatric disabilities, 
including depression. All indicated tests 
and studies should be conducted.

The claims folder must be sent to the 
examiner for review; consideration of such 
should be reflected in the completed 
examination report or in an addendum.

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that any of the 
Veteran's psychiatric disabilities are 
etiologically related to his service.  The 
examiner should note the service 
department records showing the reasons for 
the Veteran's discharge from service, and 
comment on whether any of the reported 
symptoms were as likely as not 
manifestations of a depressive disorder.

The examiner should also address the 
relationship, and etiology, if any, as to 
the Veteran's diagnosis of alcoholism and 
his psychiatric disability.  

The examiner must provide a rationale for 
each opinion.  The examiner is advised 
that the Veteran is competent to report 
his symptoms; and such reports must be 
considered in formulating any opinions.

3.  The agency of original jurisdiction 
should review the examination report to 
insure that it contains all information 
and opinions requested in this remand.

4.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


